DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the optical film” in lines 8-9, which should be “the polarization rotatory optical film”.  Appropriate correction is required.
Claims 1, 9 and 15 are objected to because of the following informalities: Claim 1, line 8, claim 9, lines, 9-10 and claim 15, lines 9-10 recite “the second polymer layer” which should be “a second polymer layer”. Appropriate correction is required.
Claims 1, 9 and 15 are objected to because of the following informalities: Claim 1, line 10, claim 9, line 11 and claim 15, line 11 recite “a second polymer layer” which should be “the second polymer layer”. Appropriate correction is required.
Claims 1, 7, 9, 13, 15 and 19 are objected to because of the following informalities: Claim 1, line 14, claim 7, lines 2 and 3, claim 9, line 15, claim 13, lines 2 and 3, claim 15, line 15, claim 19, lines 2 and 3 recite “film interface” which should be “the polarization rotary optical film interface”. Appropriate correction is required.
Claims 4, 5, 10, 11, 16 and 17 are objected to because of the following informalities: Claim 4, lines 1-2, claim 5, lines 1-2, claim 10, lines 1-2, claim 11, lines 1-2, claim 16, lines 1-2 and claim 17, lines 1-2 recite “the phosphate plasticizer” which should be “the plasticizer”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the optical film” in lines 1-2, which should be “the polarization rotatory optical film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 15 recite “the polarization rotatory optical film consists of two quarter wave plates laminated together with an adhesive layer or a half wave plate”. The scope of the claim is confusing given that it is not clear if “the polarization rotatory optical film consists of half wave plate” or if “the polarization rotatory consists of two quarter wave plates laminated together with a half wave plate”. This rejection affects all the dependent claims.
Claims 1, 9 and 15 recite “… at least 6 MPa (as measured by the compressive shear adhesion test)…” In light of parentheses, it is not clear if the claim limitation inside the parentheses is optional or required. This rejection affects all the dependent claims.
Claim 1 recites the limitation "the compressive shear adhesion test" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claims 7, 13 and 19 recite “… at least 6.5 MPa (as measured by the compressive shear adhesion test)…” In light of parentheses, it is not clear if the claim limitation inside the parentheses is optional or required.
Claim 9 recites the limitation "the compressive shear adhesion test" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claim 15 recites the limitation "the compressive shear adhesion test" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of D’Errico (US 2006/0094803 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 

Regarding claims 1-7, 9-13 and 15-19, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising triacetyl cellulose (cellulose triacetate), an image display layer 60 (adhesive layer), a second resin film 70 comprising triacetyl cellulose (cellulose triacetate), a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The bonding layer 31 and the bonding layer 41 can comprise plasticized 
 The bonding layer 31 (first polymer layer), a first resin film 70, an image display layer 60A, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
While, Tao et al. disclose the bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal), Tao et al. do not disclose a plasticizer selected from phosphate plasticizers. Tao et al. do not disclose the interfacial adhesion as presently claimed.
D’Errico disclose a multiple layer glass panel comprising an interlayer, wherein the interlayer comprises a polymer sheet comprising a thermoplastic polymer and a polyphosphate ester plasticizer (see paragraph 0009). The thermoplastic polymer can be polyvinyl butyral and 
In light of motivation for using polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) disclosed by D’Errico as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to improve fire resistance of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.
Tao et al. in view of D’Errico do not disclose the interfacial adhesion as presently claimed. However, given that the first polymer layer, the second polymer layer and the optical film is identical to that presently claimed, it is inherent or obvious that Tao et al. in view of D’Errico has the interfacial adhesion as presently claimed.

Regarding claims 6, 12 and 18, Tao et al. in view of D’Errico disclose the windshield as set forth above. Further, D’Errico disclose various adhesion control agents (adhesion promoters) can be used in polymer sheets (see paragraph 0065).
In light of motivation for using adhesion control agents in polymer sheets disclosed by D’Errico as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesion control agents of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to control adhesion of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karagiannis et al. (US 2016/0159044 A1) disclose a multilayer interlayer structure comprising a first polyvinyl acetal layer comprising a polyvinyl acetal resin (first polymer layer), a cellulose ester layer (CE layer) comprising cellulose esters (optical film) and a second polyvinyl acetal layer comprising a polyvinyl acetal resin (second polymer layer), wherein the cellulose ester layer is in direct contact with the first polyvinyl acetal layer and the second polyvinyl acetal layer (see Abstract and page 16, claims 1 and 2). The polyvinyl acetal layers can include plasticizers (see paragraph 0091). The multilayer interlayer is useful to make glass panels that can exhibit good clarity (see paragraph 0008). That is, the CE layer is optical film. The polyvinyl acetal resin can be polyvinyl butyral resin (see paragraph 0022). The multilayer interlayer can be incorporated into a multiple layer panel comprising a glass/multilayer interlayer/glass, wherein glass are rigid substrates (see paragraph 0136). The multilayer interlayer is in direct contact with pair of rigid substrates given that there can be no layers between the glass and the multilayer interlayer (see paragraph 0136). The multilayer glass panel can be used for a window on a land motor vehicle, airplane or boat, i.e. the multilayer glass panel can be windshield (see page 17, claim 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787